DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 02/16/2022.
Claims 21-48 and 50 are presented for examination. 
Note: Applicant requests double patenting rejection be held in abeyance until allowable subject matter is identified in the present application. 
Response to Arguments
Applicant's arguments with respect to claims 21-48 and 50 have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 38 and 45 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 7 and 13 of US patent No. 10,785,050  (978’ hereinafter).  
The subject matter claimed in the instant application is disclosed in the referenced U.S patent granted application since the patented application and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/000,067 (’067) 
US Patent #: 10,785,050  (050’)
21. A non-transitory computer-readable storage medium storing instructions that, when executed by a communication device at a user premises, cause the communication device to perform one or more processes comprising: 
1. A communication device for operation at a user premises, the communication device comprising:
providing, via a first interface, wireless communication with endpoint devices at the user premises; 


providing, via a second interface, bi-directional communications across a wide area network with a service provider located externally to the user premises, 


wherein the service provider provides at least one policy rule or usage rule associated with a service provided by the service provider, wherein a communication device program, executed by the communication device, provides access to the service from the service provider, and wherein, upon receiving a voice command request, from a user, to implement the service at the communication device, the voice command request is verified as conforming with the at least one policy rule and/or usage rule associated with the service; 

enabling management and/or control of communication device functionality, via an interactive voice respond functionality for the user present at the user premises and via a graphical user interface rendered on a display of the communication device or an endpoint device; -3- 122524-8002.US34/149617444.1Application No.: 17/000,067Docket No.: 122524-8002.US34 Second Preliminary Amendment 






causing authentication and/or authorization to be performed through communications with the service provider and, following successful authentication and/or authorization, streaming media from a server associated with the service provider to at least one of the endpoint devices; and

causing authentication and/or authorization to be performed through communications with another service provider from which the communication device is programmed to stream media following successful authentication and/or authorization; wherein causing at least one of the authentications and/or authorizations is in response to processing at least one voice command from the user; and
wherein the command is processed using the interactive voice response functionality for speech detection;

 wherein the communication device provides output at the user premises by executing an application service independent from the service provider.
a first interface configured for wireless communication between endpoint devices associated with the user premises;

 a second interface configured for bi-directional communications, via a wide area network, with at least one of a service management center or an application service provider located externally to the user premises,

wherein an application service enforcement manager is controlled by the application service provider through the service management center and configured to provide at least one policy rule or usage rule associated with an application service provided by the application service provider, and wherein the application service provider through the service management center provides the at least one policy rule or usage rule associated with the application service to the communication device; 


a voice-based user interface enabling management and control of application services, executed by the communication device, via one or more voice commands from a user present at the user premises; graphical user interface rendered on a display associated with at least one of the communication device for enabling management and/or control of the application services executed by the communication device; 

one or more processors coupled to the first and second interfaces; storage coupled to the one or more processors, and programming in the storage for execution, wherein the programming, when executed by the one or more processors, causes the communication device to process at least one voice command from the user to: cause authentication and/or authorization to be performed by the application service provider and, upon successful authentication and/or authorization, to stream audible media from a server associated with the application service provider to at least one of the endpoint devices, wherein, in response to the processed at least one voice command, cause authentication and/or authorization to be performed by another application service provider from which the communication device is programmed to stream media upon successful authentication and/or authorization, 


34. The non-transitory computer-readable storage medium of claim 21, wherein the application service that is independent from the service provider is an application executed by the communication device and that provides server functionality to one or more of the endpoint devices without requiring a concurrent connection to the service provider.
wherein the programming includes— (a) the application service received from the application service provider; and (b) a communication device program, managed by the application service provider and configured to execute the application service provided from the application service provider, wherein the communication device executes the application service at the user premises independent of any application service that is executing on a network of the application service provider, wherein, upon receiving a voice command request from the user to execute the application service at the communication device, an application service logic manager communicates with the application service enforcement manager to verify that the request conforms with the at least one policy rule and/or usage rule associated with the application service in order to authorize execution of the application service by the communication device.


Although the conflict claims are not identical, they are not patentably distinct from each other because 067’ discloses the communication device to perform one or more processes:
	wherein the application service that is independent from the service provider is an application executed by the communication device and that provides server functionality to one or more of the endpoint devices without requiring a concurrent connection to the service provider;
067’ does not discloses the limitations of “wherein the programming includes— (a) the application service received from the application service provider; and (b) a communication device program, managed by the application service provider and configured to execute the application service provided from the application service provider, wherein the communication device executes the application service at the user premises independent of any application service that is executing on a network of the application service provider, wherein, upon receiving a voice command request from the user to execute the application service at the communication device, an application service logic manager communicates with the application service enforcement manager to verify that the request conforms with the at least one policy rule and/or usage rule associated with the application service in order to authorize execution of the application service by the communication device” in the instant application. However, it would have been obvious to one or ordinary skill in the art to determined that wherein the application service that is independent from the service provider is an application executed by the communication device and that provides server functionality to one or more of the endpoint devices without requiring a concurrent connection to the service provider as the instant application. Therefore, they are not patentably distinct from each other.
Regarding claims 38 and 45 are rejected for the same reasons as claim 21 described above corresponding to patented claims 1.
Therefore, this is Non Provisional nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U.S. Patents.
Claims 21, 38 and 45 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 12 and 14 of U.S. Patent No.8,971,341; claims 1, 13 and 17 of U.S. Patent No.9,253,150 and claims 1, 7 and 13 of U.S. Patent No.10,785,050.
Examiner suggests applicant to filed electronic terminal disclaimer over U.S Patent 8,280,978, U.S. patent No.8,971,341 and US patent No.9,253,150 and US patent No.10,785,050.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reisman (US 2004/0031058 A1) in view of Saha et al. (US 2006/0109837 A1).

Regarding claim 21, Reisman teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a communication device at a user premises, cause the communication device (PDA/Phone 150 see Reisman: Fig.1) to perform one or more processes comprising: 
providing, via a first interface, wireless communication with endpoint devices at the user premises (PDA/phone 150 interactive with use using voice input/speech recognition see Reisman: Fig.1; Fig.8; ¶[0286]); 
providing, via a second interface, bi-directional communications across a wide area network with a service provider located externally to the user premises (PDA 150 connecting Internet 124 via wireless network 126 and home network LAN, where Internet is externally to user see Reisman: Fig.1; Fig.8),
 wherein the service provider provides at least one policy rule or usage rule associated with a service provided by the service provider (sources of content and connectivity 110 which include the streaming media, wireless portals and transaction server, wherein connectivity using session state using authentication information include password and certification information see Reisman: ¶[0098]; ¶0054]; ¶0869]), 
wherein a communication device program, executed by the communication device, provides access to the service from the service provider (control access to the linked server “ In embodiments in which the TVC data is specifically requested by the linked server, control might be readily achieved with similar methods, as well as by using passwords authentication, and/or similar methods to control access, as will be apparent to one skilled in the art” see Reisman: ¶[0869]), and 
wherein, upon receiving a voice command request, from a user, to implement the service at the communication device (voice control based on speech recognition to active control PC/TV/STB see Reisman: ¶[0285-0286]), 
enabling management and/or control of communication device functionality, via an interactive voice response functionality for the user present at the user premises and via a graphical user interface rendered on a display of the communication device or an endpoint device (voice control from user to control TV/STB and typical display content on PDA/PC/TV (see Fig.3)  “Voice activated control based on a PC could be used to drive a TV/STB, and could optionally also drive functions on the PC. Thus such a PC can provide the signaling and state management functions for the TV/STB much as described in connection with the liberator, using only a control connection to the TV/STB, such as IR, serial, or wireless LAN” see Reisman: ¶[0286]; Fig.2); 
-3- 122524-8002.US34/149617444.1Application No.: 17/000,067Docket No.: 122524-8002.US34 Second Preliminary Amendment causing authentication and/or authorization to be performed through communications with the service provider and, following successful authentication and/or authorization, streaming media from a server associated with the service provider to at least one of the endpoint devices (access control list granted access privileges based authentication method used at the different device sets (PDA/Phone/ TV/PC and provide TV content (real time streaming) to user  “The basic functions of such security measures are to identify and authenticate any PC user seeking access to data for a TV, and to use an access control list or similar specification of privileges to determine that the user at the TV and at the PC correspond to one another, at either an individual or family level, as may be desired, or are otherwise to be granted access privileges, with support for the case that different ID schemes and authentication methods may be used at the different device sets” see Reisman: ¶[0292-0295]; Fig.1; ¶[0296-0297]; Fig.8; ¶[0042]); and 
causing authentication and/or authorization to be performed through communications from which the communication device is programmed to stream media following successful authentication and/or authorization ; wherein causing at least one of the authentications and/or authorizations is in response to processing at least one voice command from the user (different streaming media and web content provide different contents for PDA/phone/PC/TV user based on access control list granted access privileges see Reisman: ¶[0292-0295]; Fig.1); 
and wherein the communication device provides output at the user premises by executing an application service independent from the service provider (visual display and audio and obtain program content signal outputs from the STB and relay them to the external device set see Reisman: ¶[0045]; Fig.9; ¶[0252]; ¶[0256]; ¶[0523]).
Reisman does not explicitly to disclose the command from a user, to implement the service at the communication device, the command is verified as conforming with the at least one policy rule and/or usage rule associated with the service; causing authentication and/or authorization to be performed through the communications with another service provider;  an interactive voice response functionality for the user present at the user premises and wherein the command is processed using the interactive voice response functionality for speech detection.
	However Saha teaches the command from a user, to implement the service at the communication device, the command is verified as conforming with the at least one policy rule and/or usage rule associated with the service (SIP service broker 220 receiving voice command (as DTMF signal) from telephone device 204 for navigation among interactive voice services based on DTMF signal (corresponding to different signals for different voice service) see Saha: ¶[0023]; Fig.2); causing authentication and/or authorization to be performed through the communications with another service provider (A second IVS is a set of conference servers 330 that provide a conference service but require the user to provide a DTMF conference passcode to enter see Saha: ¶[0024]);  an interactive voice response functionality for the user present at the user premises and wherein the command is processed using the interactive voice response functionality for speech detection (a first IVS is an interactive voice response (IVR) service 310 that allows a user to access calendar 314 through an application 312 for meeting entries. Application 312 may be written in voice extensible markup language (VoiceXML or VXML). VXML is an extension to extensible markup language (XML) that defines voice segments and enables access to the Internet via telephones and other voice-activated devices in response to voice signal from telephone device 304 see Saha: ¶[0024]; Fig.3) in order to provide voice applications and service suing single sign-on across heterogeneous voice servers (see Saha: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Reisman to include (or to use, etc.) the command from a user, to implement the service at the communication device, the command is verified as conforming with the at least one policy rule and/or usage rule associated with the service; causing authentication and/or authorization to be performed through the communications with another service provider;  an interactive voice response functionality for the user present at the user premises and wherein the command is processed using the interactive voice response functionality for speech detection as taught by Saha in order to provide voice applications and service suing single sign-on across heterogeneous voice servers (see Saha: ¶[0002]).
Regarding claim 22, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the communication device further provides at least one of: digital rights of media utilized by the at least one of the endpoint devices at the user premises; and/or context sensitive advertising that is available for rendering on the at least one endpoint device at the user premises (Digital Rights Management which allow authorized users to have proper rights to digital resources see Reisman: ¶[0492-0493]).
Regarding claim 23, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the communication device further provides automation, of associated endpoint devices within the user premises, including management of digital rights utilized by endpoint devices at the user premises (digital rights and automation see Reisman: ¶[0518]; ¶[0492-0493]; ¶[0574]; ¶0591]).  
Regarding claim 24, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the communication device further enables home automation of: at least one -4-122524-8002.US34/149617444.1Application No.: 17/000,067Docket No.: 122524-8002.US34Second Preliminary Amendmentendpoint device located within the user premises and at least one endpoint devices located remote from the user premises (automation using voice/speech control/recognition for device set 1 and device set 2 see Reisman: Fig.8; ¶[0296]; ¶[0518]).  
Regarding claim 25, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the communication device functionality includes at least one of: management of video cameras and associated video data captured within the user premises; management of sensors located at or within the user premises; management, including monitoring, of medical devices within the user premises; or any combination thereof (virtual and augmented reality using camera and microphone see Reisman: ¶[0045]; Fig.9; ¶[0252]; ¶[0256]; ¶[0523]).
Regarding claim 26, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the media is one of: auditory only media, or media that includes both auditory and visual components (visual display and audio and obtain program content signal outputs from the STB and relay them to the external device set see Reisman: ¶[0045]; Fig.9; ¶[0252]; ¶[0256]; ¶[0523]).  
Regarding claim 27, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein: the causing authentication and/or authorization to be performed through communications with the service provider is in response to a first voice command  (access control list granted access privileges based authentication method used at the different device sets (PDA/Phone/ TV/PC and provide TV content (real time streaming) to user  “The basic functions of such security measures are to identify and authenticate any PC user seeking access to data for a TV, and to use an access control list or similar specification of privileges to determine that the user at the TV and at the PC correspond to one another, at either an individual or family level, as may be desired, or are otherwise to be granted access privileges, with support for the case that different ID schemes and authentication methods may be used at the different device sets” see Reisman: ¶[0292-0295]; Fig.1; ¶[0296-0297]; Fig.8; ¶[0042]); and the causing authentication and/or authorization to be performed through communications with another service provider is in response to a second voice command different from the first voice command (different streaming media and web content provide different contents for PDA/phone/PC/TV user based on access control list granted access privileges see Reisman: ¶[0292-0295]; Fig.1).  
Regarding claim 28, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the processing the at least one voice command from the user includes performing speech detection and voice to text transcribing (speech recognition or text to speech see Reisman: ¶[0069]).  
Regarding claim 29, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the at least one endpoint device comprises a television (TV/ITV 130 see Reisman: Fig.1).  
Regarding claim 30, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the wireless communication, via the first interface, uses X10, Z-Wave, or ZigBee communications (transmission includes x10 see Reisman: ¶[0085]).  
Regarding claim 31, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the wireless communication, via the first interface, uses WiFi communications (Wi-Fi network see Reisman: ¶[0085]; Fig.1).  
Regarding claim 32, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the service provider is a media streaming service provider (streaming media see Reisman: ¶[0098]).  
Regarding claim 33, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the graphical user interface is A) rendered on a mobile device display and B) is provided to the mobile device by the service provider (provide media content to PAD/Phone 150 see Reisman: Fig.1).  
Regarding claim 34, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the application service that is independent from the service provider is an application executed by the communication device and that provides server functionality to one or more of the endpoint devices without requiring a concurrent connection to the service provider (Application services and allocation might be entirely independent “It will also be understood that while the portal is described in these examples as being operated by or in association with the cable operator, such a portal might be entirely independent, perhaps with a path for suitable interchange of state information being provided in some way” see Reisman: ¶[0299]; ¶[0114]).
Regarding claim 35, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the application service is independent from the service provider by being executed by the communication device without requiring a concurrent connection to the service provider (Application services and allocation might be entirely independent “It will also be understood that while the portal is described in these examples as being operated by or in association with the cable operator, such a portal might be entirely independent, perhaps with a path for suitable interchange of state information being provided in some way” see Reisman: ¶[0299]; ¶[0114]).
Regarding claim 36, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Reisman further teaches wherein the communication device program is a media streaming application managed by the service provider through software updates provided by the service provider (providers open addition coordination support software to provide media streaming “since providers of those devices may be more open to addition of the coordination support software, or the user may have direct ability to add such software” see Reisman: ¶[0197]).
Regarding claim 37, the modified Reisman taught the non-transitory computer-readable storage medium of claim 21 as set forth hereinabove. Saha further teaches wherein the voice command request is verified as conforming with the at least one policy rule and/or usage rule associated with the service by determining that the voice command request is for media the user is authorized to access (SIP service broker 220 receiving voice command (as DTMF signal) from telephone device 204 for navigation among interactive voice services based on DTMF signal (corresponding to different signals for different voice service) see Saha: ¶[0023]; Fig.2) in order to provide voice applications and service suing single sign-on across heterogeneous voice servers (see Saha: ¶[0002]).
Regarding claim 38, Reisman teaches a method performed by a communication device, the method comprising: 
providing, via a first interface, communication with endpoint devices at a user premises (PDA/phone 150 interactive with use using voice input/speech recognition see Reisman: Fig.1; Fig.8; ¶[0286]); 
providing, via a second interface, bi-directional communications across a wide area network with a service provider located externally to the user premises (PDA 150 connecting Internet 124 via wireless network 126 and home network LAN, where Internet is externally to user see Reisman: Fig.1; Fig.8), 
wherein the service provider provides at least one policy rule or usage rule associated with a service provided by the service provider (sources of content and connectivity 110 which include the streaming media, wireless portals and transaction server, wherein connectivity using session state using authentication information include password and certification information see Reisman: ¶[0098]; ¶0054]; ¶0869]),
wherein a communication device program, stored by the communication device, is configured to implement the service provided from the service provider (control access to the linked server “ In embodiments in which the TVC data is specifically requested by the linked server, control might be readily achieved with similar methods, as well as by using passwords authentication, and/or similar methods to control access, as will be apparent to one skilled in the art” see Reisman: ¶[0869]), and 
wherein, upon receiving a voice command request from a user at the user premises to implement the service at the communication device (voice control based on speech recognition to active control PC/TV/STB see Reisman: ¶[0285-0286]),
-7-enabling management and/or control of communication device functionality, via one or more voice commands from the user and via a graphical user interface rendered on the communication device or an endpoint device (voice control from user to control TV/STB and typical display content on PDA/PC/TV (see Fig.3)  “Voice activated control based on a PC could be used to drive a TV/STB, and could optionally also drive functions on the PC. Thus such a PC can provide the signaling and state management functions for the TV/STB much as described in connection with the liberator, using only a control connection to the TV/STB, such as IR, serial, or wireless LAN” see Reisman: ¶[0286]; Fig.2); and 
causing one or more authentications to be performed through communications with one or more service providers and, following successful authentication, streaming media from a server associated with the service provider to at least one of the endpoint devices; wherein the causing at least one of the authentications is in response to processing at least one voice command from the user (access control list granted access privileges based authentication method used at the different device sets (PDA/Phone/ TV/PC and provide TV content (real time streaming) to user  “The basic functions of such security measures are to identify and authenticate any PC user seeking access to data for a TV, and to use an access control list or similar specification of privileges to determine that the user at the TV and at the PC correspond to one another, at either an individual or family level, as may be desired, or are otherwise to be granted access privileges, with support for the case that different ID schemes and authentication methods may be used at the different device sets” see Reisman: ¶[0292-0295]; Fig.1; ¶[0296-0297]; Fig.8; ¶[0042]), 
wherein the service provided by the service provider controls independent output on A) the communication device at the user premises and B) one or more devices external to the user premises (visual display and audio and obtain program content signal outputs from the STB and relay them to the external device set such as Tv/ITV/PC and PDA/phone see Reisman: ¶[0045]; Fig.9; ¶[0252]; ¶[0256]; ¶[0523]; Fig.1).  
 122524-8002.US34/149617444.1Application No.: 17/000,067Docket No.: 122524-8002.US34 Second Preliminary Amendmentthe voice command request is verified as conforming with the at least one policy rule and/or usage rule associated with the service.
Regarding claim 39, claim 39 is rejected for the same reason as claim 37 as described hereinabove.   
Regarding claim 40, the modified Reisman taught the method of claim 38 as set forth hereinabove. Reisman further teaches wherein the device on which the graphical user interface is rendered is a mobile phone of the user (PDA/Phone 340-346 see Reisman: Fig.3 elements 340-346).  
Regarding claim 41, the modified Reisman taught the method of claim 38 as set forth hereinabove. Reisman further teaches wherein the communication device program is stored by the communication device (current context is store in state record see Reisman: ¶[0054]).  
Regarding claim 42, the modified Reisman taught the method of claim 38 as set forth hereinabove. Reisman further teaches wherein the communication device program is a media streaming application (streaming media see Reisman: ¶[0098]).  .  
Regarding claim 43, the modified Reisman taught the method of claim 38 as set forth hereinabove. Reisman further teaches wherein the media is first media, and wherein the independent output is: output of the first media to the communication device, and concurrent output of second media, different from the first media, to the one or more devices external to the user premises (provide media content to system A and System B see Reisman: Fig.4).  .  
Regarding claim 44, the modified Reisman taught the method of claim 38 as set forth hereinabove. Reisman further teaches wherein the communication device program is a media streaming application managed by the service provider through software updates provided by the service provider (providers open addition coordination support software to provide media streaming “since providers of those devices may be more open to addition of the coordination support software, or the user may have direct ability to add such software” see Reisman: ¶[0197]).  
Regarding claim 45, Reisman teaches a communication device (systems / device sets see Reisman: Fig.1), comprising: 
one or more processors; and one or more memories storing instructions that, when executed at a user premises by the one or more processors, cause the communication device to perform one or more processes (systems device sets include software and hardware to perform communication over the communication network 100 see Reisman: Fig.1) comprising: 
providing, via a first interface, communication with endpoint devices at the user premises (PDA/phone 150 interactive with use using voice input/speech recognition see Reisman: Fig.1; Fig.8; ¶[0286]); 
providing, via a second interface, bi-directional communications with a service provider located externally to the user premises (PDA 150 connecting Internet 124 via wireless network 126 and home network LAN, where Internet is externally to user see Reisman: Fig.1; Fig.8), 
wherein the service provider provides at least one policy rule or usage rule associated with a service provided by the service provider (sources of content and connectivity 110 which include the streaming media, wireless portals and transaction server, wherein connectivity using session state using authentication information include password and certification information see Reisman: ¶[0098]; ¶0054]; ¶0869]), -9- 122524-8002.US34/149617444.1Application No.: 17/000,067Docket No.: 122524-8002.US34
Second Preliminary Amendment wherein a communication device program, executed by the communication device, provides access to the service from the service provider (control access to the linked server “ In embodiments in which the TVC data is specifically requested by the linked server, control might be readily achieved with similar methods, as well as by using passwords authentication, and/or similar methods to control access, as will be apparent to one skilled in the art” see Reisman: ¶[0869]), and 
wherein, upon receiving a command, from a user, to implement the service at the communication device (voice control based on speech recognition to active control PC/TV/STB see Reisman: ¶[0285-0286]), 
enabling management and/or control of communication device functionality, via voice from the user or via a graphical user interface rendered on the communication device or an endpoint device (voice control from user to control TV/STB and typical display content on PDA/PC/TV (see Fig.3)  “Voice activated control based on a PC could be used to drive a TV/STB, and could optionally also drive functions on the PC. Thus such a PC can provide the signaling and state management functions for the TV/STB much as described in connection with the liberator, using only a control connection to the TV/STB, such as IR, serial, or wireless LAN” see Reisman: ¶[0286]; Fig.2); and 
causing one or more authentications to be performed through communications with one or more service providers and, following successful authentication, streaming media to at least one of the endpoint devices, wherein the causing at least one of the authentications is in response to processing the command from the user (access control list granted access privileges based authentication method used at the different device sets (PDA/Phone/ TV/PC and provide TV content (real time streaming) to user  “The basic functions of such security measures are to identify and authenticate any PC user seeking access to data for a TV, and to use an access control list or similar specification of privileges to determine that the user at the TV and at the PC correspond to one another, at either an individual or family level, as may be desired, or are otherwise to be granted access privileges, with support for the case that different ID schemes and authentication methods may be used at the different device sets” see Reisman: ¶[0292-0295]; Fig.1; ¶[0296-0297]; Fig.8; ¶[0042]);
wherein the communication device provides output at the user premises by executing an application service that is independent from the service provider (visual display and audio and obtain program content signal outputs from the STB and relay them to the external device set see Reisman: ¶[0045]; Fig.9; ¶[0252]; ¶[0256]; ¶[0523])., such that the application service does not require a concurrent connection to the service provider (Application services and allocation might be entirely independent “It will also be understood that while the portal is described in these examples as being operated by or in association with the cable operator, such a portal might be entirely independent, perhaps with a path for suitable interchange of state information being provided in some way” see Reisman: ¶[0299]; ¶[0114]).  
Reisman does not explicitly to disclose the command from a user, to implement the service at the communication device, the command is verified as conforming with the at least one policy rule and/or usage rule associated with the service; causing authentication and/or authorization to be performed through the communications with another service provider;  an interactive voice response functionality for the user present at the user premises and wherein the command is processed using the interactive voice response functionality for speech detection.
	However Saha teaches the command from a user, to implement the service at the communication device, the command is verified as conforming with the at least one policy rule and/or usage rule associated with the service (SIP service broker 220 receiving voice command (as DTMF signal) from telephone device 204 for navigation among interactive voice services based on DTMF signal (corresponding to different signals for different voice service) see Saha: ¶[0023]; Fig.2); causing authentication and/or authorization to be performed through the communications with another service provider (A second IVS is a set of conference servers 330 that provide a conference service but require the user to provide a DTMF conference passcode to enter see Saha: ¶[0024]);  an interactive voice response functionality for the user present at the user premises and wherein the command is processed using the interactive voice response functionality for speech detection (a first IVS is an interactive voice response (IVR) service 310 that allows a user to access calendar 314 through an application 312 for meeting entries. Application 312 may be written in voice extensible markup language (VoiceXML or VXML). VXML is an extension to extensible markup language (XML) that defines voice segments and enables access to the Internet via telephones and other voice-activated devices in response to voice signal from telephone device 304 see Saha: ¶[0024]; Fig.3) in order to provide voice applications and service suing single sign-on across heterogeneous voice servers (see Saha: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Reisman to include (or to use, etc.) the command from a user, to implement the service at the communication device, the command is verified as conforming with the at least one policy rule and/or usage rule associated with the service; causing authentication and/or authorization to be performed through the communications with another service provider;  an interactive voice response functionality for the user present at the user premises and wherein the command is processed using the interactive voice response functionality for speech detection as taught by Saha in order to provide voice applications and service suing single sign-on across heterogeneous voice servers (see Saha: ¶[0002]).
Regarding claim 46, claim 46 is rejected for the same reason as claim 37 as described hereinabove. 
Regarding claim 47, claim 47 is rejected for the same reason as claim 42 as described hereinabove. 
Regarding claim 48, claim 48 is rejected for the same reason as claim 44 as described hereinabove. 
Regarding claim 50, the modified Reisman taught the non-transitory computer readable storage medium of claim 21 as set forth hereinabove. Saha further teaches wherein the authentication and/or authorization for the service provider and the another service provider are both for steaming on-demand media (Interactive voice servers (IVS) A 512 and IVS B 514 for video streaming and real time transmission  see ¶[0004]; ¶[0026]; Fig.6) in order to provide voice applications and service suing single sign-on across heterogeneous voice servers (see Saha: ¶[0002]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


May 18, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478